CERTIFICATE OF CHIEF EXECUTIVE OFFICER

 OF

CORD BLOOD AMERICA, INC.




This certificate is being delivered pursuant to Section 11(d) of that certain
Existing Samples Purchase Agreement, as amended by the Amendment and
Modification to the Existing Samples Purchase Agreement, dated February 28, 2007
(collectively, the “ESP Agreement”) by and between CORCELL, INC., a Delaware
corporation (the “Seller”) and CORD BLOOD AMERICA, INC., a Florida corporation
(the “Buyer”). Terms used but not otherwise defined herein shall have the
meanings ascribed to them thereto in the ESP Agreement.

The undersigned, in his capacity as Chief Executive Officer of the Buyer, and
not in his individual capacity, does hereby certify to Seller as follows:

1.

The representations and warranties of Buyer set forth in the ESP Agreement were
true and correct in all respects at and as of October 12, 2006 and are true and
correct as of the date hereof as though made at and as of the date hereof
provided, however, that, representations and warranties that are made as of a
particular date or period are true and correct only as of such date or period.

2.

Buyer  has in all material respects performed all obligations and complied with
all covenants required by the ESP Agreement to be performed or complied with by
Buyer at or prior to the date hereof.

3.

As of the date hereof, there are no Proceedings pending wherein wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prohibit consummation of any of the transactions contemplated by the ESP
Agreement, or (B) cause any of the transactions contemplated by the ESP
Agreement to be rescinded following consummation.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





BUYER CERT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto signed by name this 28th of February, 2007.

CORD BLOOD AMERICA, INC.,

a Florida corporation




By:_____________________________

     Name: Matthew Schlissler

                                                                             Title:
President and Chief Executive Officer








BUYER CERT


